DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Claims
2.	 Claims 17-19, 21-22 and 25-27 are withdrawn. Claims 1-16, 20 and 23-24 are under consideration in this office action.


Withdrawal of Claim Objections and Rejections
3.	The following rejections have been withdrawn in view of applicants’ 1.132 affidavit of Andy Michalow and arguments:
a) The rejection of claims 1-2, 6-11, 13 16, 20 and 23 under 35 U.S.C. 103 as being unpatentable over Santhanam et al., in view of Livy et al;
b)  The rejection of claims 1-16, 20 and 23-24 under 35 U.S.C. 103 as being unpatentable over Santhanam et al., in view of Livy et al., and Lacharriere et al; and
c) The written description rejection of claims 1-16, 20 and 23-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.



Election/Restrictions

5.	Claims 1-16, 20 and 23-24 are allowable. The restriction requirement as set forth in the Office action mailed on May 23, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to claims 17-18 which requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 23, 2019 is vacated in part.  Claims 17-18, directed to a method of obtaining the therapeutic yeast extract of claim 1 is no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 19, 21-22, and 25-27 are cancelled. 

Allowable Subject Matter
8.	Claims 1-18, 20, and 23-24 are allowed. The art does not teach or fairly suggest a topical skin composition, comprising: an extract from yeast, wherein the extract from yeast comprises: (a) an anti-inflammatory agent produced by the yeast, and (b) an uncoupling agent active in human cells produced by the yeast; and an added surfactant; an added thickening agent; and an added preservative, wherein yeast proteinaceous material comprises from 90% to 98% of the total non-volatile solids in the composition.

 9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645